Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 06/27/2019 as preliminarily amended on the same date, 06/27/2019.
Claims 1-15 are pending.

Drawings
Fig. 4 is objected to because it fails to comply with 37 CFR 1.84(l), which requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Nearly all lines, numbers, and letters of Fig. 4 are not of satisfactory reproduction characteristics as set forth above.
Fig. 4 is objected to because it fails to comply with 37 CFR 1.84(p)(3) and 37 CFR 1.84 (q), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines and lead lines are those lines between the reference characters and the They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. Fig. 4 comprises several lines which do not originate immediate proximity of the reference character and extend to the feature indicated without crossing other features. That is, several lead lines improperly cross through text between the reference character and the feature indicated.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Most notably absent in the present disclosure is that of a “BACKGROUND” section which appears to have presented an “OVERVIEW” section in lieu of.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first processing unit” and “a second processing unit” in claims 1-4 and 7-15.
“a first processing unit” and “a second processing unit”, and more explicitly in claims 5-6, as well as equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites that it is “A computer program …” but yet is presented as a claim dependent upon Claim 12 which is a method which comprises “a first processing unit” and “a second processing unit” which, as interpreted under 35 U.S.C. § 112(f), are structural elements. Therefore, as dependent Claim 14 contains all the limitations from the claim from which it depends, so too does Claim 14 comprise these ‘units’. Therefore, the claim is rendered indefinite as it is uncertain and not clearly understood how the ‘units’ are to be executed by the program of Claim 14. Moreover, such a claim to “A computer program” would be rightly rejected under 35 U.S.C. § 101 as software per se. In this instance, Claim 14 is only saved from this fate on the basis that, by virtue of dependency on Claim 12 and interpretation under 35 U.S.C. § 112(f), Claim 14 also includes elements (the ‘units’) that must be interpreted as structural despite the preamble recitation that the claim is to “A computer program”. Examiner places Applicant on notice that “A computer program” is not statutorily eligible subject matter as software per se and a claim construction (or amendment) omitting either the ‘units’ or 
Additionally, if the intended claim construction were that the Claim 14 omits the ‘units’ of Claim 12, this also presents an additional issue under 35 U.S.C. § 112(d) wherein Claim 14 does not contain each limitation of the claim from which it depends and thus, by the infringement test, may be infringed without infringing Claim 12 and would be improper. Thus, Claim 14 is indefinite as it is uncertain and not clearly understood how the ‘units’ are to be executed by the program of Claim 14. Again, such that a claim construction (or amendment) is explicit in omitting the ‘units’, this would necessitate a new grounds of rejection of the claim as failing to further limit under 35 U.S.C. § 112(d) and this new grounds would not necessitate a second non-final action but rather finality of the next Office Action would be proper
Claim 15 is dependent on Claim 14 and does not resolve the deficiencies thereof and is therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it 
Step 1: Claims 1-11 are directed to systems and fall within the statutory category of machines; Claims 12-13 are directed to methods and fall within the statutory category of processes; Claim 14 is directed to method/program (see rejection under 35 U.S.C. § 112(b) and claim interpretation under 35 U.S.C. § 112(f) and ramifications regarding software per se under 35 U.S.C. § 101 above), however, regardless of statutory category, we continue the abstract idea analysis; and Claim 15 is directed to a non-transitory computer-readable medium and falls within the statutory category of articles of manufacture. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1 and 12: The limitations of “provide the first processing unit and the second processing unit with resources for executing the first functions and second functions; wherein a first subset of resources of the operating system is allocated to the first processing unit and a second subset of resources of the operating system is for executing and allocating resource to the processing units is merely a mental act of assigning/scheduling which processing units will have what resources for executing. Of particular note, the resources are not actually used for executing the functions, they a merely planned to be used for executing and thus correspond to steps that may be performed mentally.
Therefore, Yes, claim 1 recites judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1 and 12: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “a first processing unit”, “a second processing unit” and “an operating system” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 1 not only recites a judicial exception but that the claim is 
Step 2B: 
Claims 1 and 12: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1 and 12 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2 and 13, it recites additional abstract idea recitations of “wherein the first subset of resources and the second subset of resources are disjoint subsets” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the subsets being disjoint merely specifies that the mental scheduling of resources to processing units is a mental process in which the schedule thinks about which resources are being scheduled and not scheduling any of the same resources for the first and second processing units. Further, claims 2and 13 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount Claims 2 and 13 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional element recitations of “wherein the first subset of resources and the second subset of resources are separated from each other by a logical firewall” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 3 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional abstract idea recitations of “wherein a third subset of resources of the operating system is allocated to both the first processing unit and the second processing unit” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the subset being allocated to both processing units merely specifies that the mental scheduling of resources to processing units is a mental process in which the schedule thinks about which resources are being scheduled and schedule some of the same resources for the first Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recites additional element recitations of “wherein the first processing unit is an embedded Secure Element, eSE” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 5 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional element recitations of “wherein the second processing unit is an embedded Subscriber Identity Module, eSIM, or an embedded Universal Integrated Circuit Card, eUICC” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 6 does not recite any further additional elements and for the Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, it recites additional element recitations of “wherein the resources include one or more instances of Global Platform, GP, objects” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 7 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional abstract idea recitations of “wherein each subset is associated with a subset identifier that uniquely identifies said subset” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the unique identifier is merely a mental label applied to a set of resources when thinking about scheduling the resources for the processing units. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional abstract idea recitations of “wherein the operating system is configured to verify if input data received from the first processing unit or the second processing unit correspond to the identifier of the subset allocated to said first processing unit or second processing unit, and to grant the first processing unit or the second processing unit access to the resources in the allocated subset if the input data correspond to said identifier” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the verifying is merely making a mental comparison of the resource identifier to received input data and if they match scheduling the allocation, as in the mental scheduling as discussed above. Further, claim 9 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 10, it recites additional element recitations of “wherein the first processing unit and the second processing unit are accessible through separate interfaces” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 10 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 10 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional element recitations of “wherein said interfaces are physical interfaces and/or logical interfaces” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 11 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 14, it recites additional element recitations of “A computer program comprising executable instructions that, when executed, carry out or control the method of claim 12” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 14 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 14 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 14 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 15, it recites additional element recitations of “A non-transitory computer-readable medium comprising the computer program of claim 14” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 15 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 15 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-15 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taveau et al. Pub. No. US 2016/0104160 A1 (hereafter Taveau).

With regard to Claim 1, Taveau teaches a processing system comprising (methods, systems, and computer program products are provided for managing concurrent secure elements on a mobile device to coordinate with an application or “app” running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device in at least ¶ [0014] – [0015] and Fig. 1):
a first processing unit configured to execute and second processing unit a configured to execute (Mobile device 104 may include a security area 120. Security area 120 may include any combination of secure elements 121, 122, 123 in at least ¶ [0016]) one or more first functions and one or more second functions respectively (a secure elements broker (SEB) may operate in multi-SE environment (e.g., a mobile device having more than one functioning SE) by regarding all SEs as being in “sleeping mode” and with an SE being called upon by the secure elements broker only when an app that uses the called SE is requested or launched. This operating principle may allow better management of concurrent SEs and their functions, create equality and priority among the concurrent SEs based on optimized connectivity and selection, organize one or more multi-storage zones for secure application content, and circumvent the issue of which SE should always be on in at least ¶ [0011]);
Examiner notes non-exhaustive correspondences aiding in the understanding of Taveau: secure elements corresponding to processing units; communication protocols, payment kernels, specific services corresponding to functions; applications and applications optimized for the desired functions corresponding to resources; and containers corresponding to subsets of the applications/resources.
an operating system (Secure elements broker 140 may be considered as a logical technology with the ability to use existing hardware components and functions (e.g., low-level drivers). To do so, it may be an underlying component to an existing application (e.g. wallet 142) or integrated at the operating system (OS) level (e.g., Android) in at least ¶ [0018] and The secure elements broker 140 could employ an existing standard accepted identifier or rely on its own signature and ID mechanism to validate the legitimacy of an application or applet in at least ¶ [0022]) configured to provide the first processing unit and the second processing unit with resources for executing the first functions and second functions (while a “physical” result (such as SE calls in hardware) may occur from using the secure elements broker, the secure elements broker also employs logical functions, for example, managing containers of lists either via logs by application or via preferences by user. For example, the secure elements broker may reside and execute from within a “wallet” (e.g., a virtual wallet on a mobile device that allows a user to easily use various mobile apps and organize them into “containers”) as an underlying mechanism. The applications may be marked with a special identifying mechanism at the communication protocol level in at least ¶ [0012]);
wherein a first subset of resources of the operating system is allocated to the first processing unit and a second subset of resources of the operating system is allocated to the second processing unit (The secure elements broker 140 internal logic may allow for the creation of containers (e.g., C1, C2, C3 shown in FIG. 1) that may provide an area to store a list or lists 144 of applications executed from secure elements (e.g., applets or trustlets 146 shown in FIG. 1). These containers (e.g., C1, C2, C3) may be assigned to various functions, such as specific communication channels, specific payment kernels (e.g., Visa, MasterCard, PayPal), specific services (transit, access, payments). Thus, secure elements broker 140 may create an index list of available secure applications with a smart location mapping of these applications within the devices, for example, in a multi-SE environment. The role of the secure elements broker 140 may be to point to the right path, during the selection process, for which one or more applications are optimized for a specific call (e.g., a transaction conducted between mobile device 104 and reader device 106) and to make sure the activation or wake-up signal is sent to the SE containing such applications (or apps)  in at least ¶ [0019] and (In the case of an applet, the ID is normally stronger as the process to provision the applet in the right SE is normally done from a controlled and secure environment following strict security processes.) Then, when the user or the service provider or apps provider decides to “register” the app ID with the secure elements broker 140, the ID is listed in a unique “container” (e.g., C1, C2, C3 shown in FIG. 1) in at least ¶ [0022]).

With regard to Claim 2, Taveau teaches wherein the first subset of resources and the second subset of resources are disjoint subsets (Then, when the user or the service provider or apps provider decides to “register” the app ID with the secure elements broker 140, the ID is listed in a unique “container” (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases—for example, C1 for transit, C2 for payment, C3 for social—specific protocols—for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers—for example, C1 for PayPal, C2 for Google, C3 for Amazon in at least ¶ [0022] and C1 and C2 in Fig. 1 comprise disjoint Applets and Trustlets (C1: Applet 2, Applet2, Trustlet2, Trustlet3; C2: Applet3, Applet4, Applet1, Trustlet4), Examiner notes the underlying application/functions/services, considered as resources, of each container are disjoint (i.e. for transit vs. payment, &c)).

With regard to Claim 4, Taveau teaches wherein a third subset of resources of the operating system is allocated to both the first processing unit and the second processing unit (Then, when the user or the service provider or apps provider decides to “register” the app ID with the secure elements broker 140, the ID is listed in a unique “container” (e.g., C1, C2, C3 shown in FIG. 1). Each container may be assigned different parameters based on, for example, usage or protocols. For example, the secure elements broker 140 could be used to manage specific usability cases—for example, C1 for transit, C2 for payment, C3 for social—specific protocols—for example, C1 for NFC, C2 for WiFi, C3 for Bluetooth, or specific providers—for example, C1 for Applet3, Applet4, Applet1, Trustlet4; C3: Applet1, Applet3, Trustlet1), Examiner notes the underlying application/functions/services, considered as resources, of containers can be shared (i.e. Applet1 of C2 and C3)).

With regard to Claim 5, Taveau teaches wherein the first processing unit is an embedded Secure Element, eSE (a secure element of a device may be located in a Universal Integrated Circuit Card (UICC), a Subscriber Identity Module (SIM) card, Secure Data (SD) card or embedded Secure Element (eSE), any of which may be plugged into or otherwise connected with the mobile device. With smart phones, it is becoming more and more common to see two or more secure elements in a single device in at least ¶ [0005] and methods and systems according to one or more embodiments provide for managing concurrent secure elements on a mobile device to coordinate with an application or “app” running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device in at least ¶ [0010]).

With regard to Claim 6, Taveau teaches wherein the second processing unit is an embedded Subscriber Identity Module, eSIM, or an embedded Universal Integrated Circuit Card, eUICC (a secure element of a device may be located in a Universal Integrated Circuit Card (UICC), a Subscriber Identity Module (SIM) card, Secure Data (SD) card or embedded Secure Element (eSE), any of which may be plugged into or otherwise connected with the mobile device. With smart phones, it is 

With regard to Claim 7, Taveau teaches wherein the resources include one or more instances of Global Platform, GP, objects (Current rules—such as those promulgated by standardization bodies like GlobalPlatform—allow only one SE to be active at a time or require one SE to be dominant while the other SEs are slaves in at least ¶ [0005]).

With regard to Claim 8, Taveau teaches wherein each subset is associated with a subset identifier that uniquely identifies said subset (Method 200 may include validating, by the processor, an app including registering a unique ID for the app and listing the ID in a container … the ID is listed in a unique “container” (e.g., C1, C2, C3 shown in FIG. 1) in at least ¶ [0022]).

With regard to Claim 9, Taveau teaches wherein the operating system is configured to verify if input data received from the first processing unit or the second processing unit correspond to the identifier of the subset allocated to said first processing unit or second processing unit, and to grant the first processing unit or the second processing unit access to the resources in the allocated subset if the input data correspond to said identifier (Method 200 may 

With regard to Claim 10, Taveau teaches wherein the first processing unit and the second processing unit are accessible through separate interfaces (A computer system may transmit and receive messages, data, information and instructions, including one or more programs (i.e., application code) through a communication link and a communication interface. Received program code may be executed by a processor as received and/or stored in a disk drive component or some other non-volatile storage component for execution in at least ¶ [0052] and interfaces in at least ¶ [0017] and Fig. 1).

With regard to Claim 11, Taveau teaches wherein said interfaces are physical interfaces and/or logical interfaces (communication module 130 may implement communication using wireless systems such as: Wi-Fi, Bluetooth, GSM, or others, and using NFC (or contactless) systems and protocols such as HCl (Host Controller Interface), NCI (NFC Controller Interface); CE (Card Emulation) mode; P2P (peer-to-peer); LLCP (Logical Link Control Protocol); NFCIP-1 (NFC Interchange and Protocol-1); NDEF (NFC Data Exchange Format); NPP (NDEF Push Protocol); SNEP (Simple ¸ Examiner notes the above communication interfaces comprise both physical and logical interfacing).

With regard to Claim 12, Taveau teaches a method of executing functions in a processing system, the method comprising (methods, systems, and computer program products are provided for managing concurrent secure elements on a mobile device to coordinate with an application or “app” running on the mobile device and an appropriate communications protocol for conducting transactions using the mobile device in at least ¶ [0014] – [0015] and Fig. 1):
a first processing unit of the processing system executes  and  a second processing unit of the processing system executes (Mobile device 104 may include a security area 120. Security area 120 may include any combination of secure elements 121, 122, 123 in at least ¶ [0016]) one or more first functions and one or more second functions respectively (a secure elements broker (SEB) may operate in multi-SE environment (e.g., a mobile device having more than one functioning SE) by regarding all SEs as being in “sleeping mode” and with an SE being called upon by the secure elements broker only when an app that uses the called SE is requested or launched. This operating principle may allow better management of concurrent SEs and their functions, create equality and priority among the concurrent SEs based on optimized connectivity and selection, organize one or more multi-storage zones for secure application content, and circumvent the issue of which SE should always be on in at least ¶ [0011]);
Examiner notes non-exhaustive correspondences aiding in the understanding of Taveau: secure elements corresponding to processing units; communication protocols, payment kernels, specific services corresponding to functions; applications and applications optimized for the desired functions corresponding to resources; and containers corresponding to subsets of the applications/resources.
an operating system (Secure elements broker 140 may be considered as a logical technology with the ability to use existing hardware components and functions (e.g., low-level drivers). To do so, it may be an underlying component to an existing application (e.g. wallet 142) or integrated at the operating system (OS) level (e.g., Android) in at least ¶ [0018] and The secure elements broker 140 could employ an existing standard accepted identifier or rely on its own signature and ID mechanism to validate the legitimacy of an application or applet in at least ¶ [0022]) provides the first processing unit and the second processing unit with resources for executing the first functions and second functions (while a “physical” result (such as SE calls in hardware) may occur from using the secure elements broker, the secure elements broker also employs logical functions, for example, managing containers of lists either via logs by application or via preferences by user. For example, the secure elements broker may reside and execute from within a “wallet” (e.g., a virtual wallet on a mobile device that allows a user to easily use various mobile apps and organize them into “containers”) as an underlying mechanism. The applications may be marked with a special identifying mechanism at the communication protocol level in at least ¶ [0012]);
wherein a first subset of resources of the operating system is allocated to the first processing unit and a second subset of resources of the operating system is allocated to the second processing unit (The secure elements broker 140 internal logic may allow for the creation of containers (e.g., C1, C2, C3 shown in FIG. 1) that may provide an area to store a list or lists 144 of applications executed from secure elements (e.g., applets or trustlets 146 shown in FIG. 1). These containers (e.g., C1, C2, C3) may be assigned to various functions, such as specific communication channels, specific payment kernels (e.g., Visa, MasterCard, PayPal), specific services (transit, access, payments). Thus, secure elements broker 140 may create an index list of available secure applications with a smart location mapping of these applications within the devices, for example, in a multi-SE environment. The role of the secure elements broker 140 may be to point to the right path, during the selection process, for which one or more applications are optimized for a specific call (e.g., a transaction conducted between mobile device 104 and reader device 106) and to make sure the activation or wake-up signal is sent to the SE containing such applications (or apps)  in at least ¶ [0019] and (In the case of an applet, the ID is normally stronger as the process to provision the applet in the right SE is normally done from a controlled and secure environment following strict security processes.) Then, when the user or the service provider or apps provider decides to “register” the app ID with the secure elements broker 140, the ID is listed in a unique “container” (e.g., C1, C2, C3 shown in FIG. 1) in at least ¶ [0022]).

With regard to Claim 13, Taveau teaches wherein the first subset of resources and the second subset of resources are disjoint subsets (Then, when the user or the service provider or apps provider decides to “register” the app ID with the secure , Examiner notes the underlying application/functions/services, considered as resources, of each container are disjoint (i.e. for transit vs. payment, &c)).

With regard to Claim 14, a computer program comprising executable instructions that, when executed, carry out or control the method of claim 12 (Secure elements broker 140 may be implemented, for example, as a process executing on mobile device 104 and may, for example, be physically embodied as computer readable and executable instructions stored in a memory of mobile device 104 in at least ¶ [0018]).

With regard to Claim 15, a non-transitory computer-readable medium comprising the computer program of claim 14 (Secure elements broker 140 may be implemented, for example, as a process executing on mobile device 104 and may, for example, be physically embodied as computer readable and executable instructions stored in a memory of mobile device 104 in at least ¶ [0018] and ¶ [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. Pub. No. US 2016/0104160 A1 (hereafter Taveau) as applied to claims 1-2 and 4-15 above and in further view of Popuri et al. Pub. No. US 2017/0318055 A1 (hereafter Popuri).

With regard to Claim 3, Taveau teaches the system of claim 1, wherein the first subset of resources and the second subset of resources are separated from each other by a logical containers (The secure elements broker 140 internal logic may allow for the creation of containers (e.g., C1, C2, C3 shown in FIG. 1) that may provide an area to store a list or lists 144 of applications executed from secure elements (e.g., applets or trustlets 146 shown in FIG. 1). These containers (e.g., C1, C2, C3) may be assigned to various functions in at least ¶ [0019] and … even if the secure elements broker is broken (e.g., security compromised, “hacked”) it would still not be possible to use that compromise in order to access the real (e.g., the secure element-residing applet) app in at least ¶ [0012]).

However, in analogous art Popuri teaches resources are separated from each other by a logical firewall (The software defined data center 100 also provides firewall protection for its tenants. These firewalls filters network traffic according to rules that allows or disallows certain types of packets. In some embodiments that firewall protection is provided by distributed logical firewall that are implemented across multiple computing or networking resources (e.g., multiple host machines operating hypervisors or virtualization software). The operations of the firewalls in the data center 100 is based on the content of the firewall configuration 150, which defines and provides firewall rules in at least ¶ [0052]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the logical firewall of Popuri with the methods and systems of Taveau resulting in the subsets of resources of Taveau being separated by logical firewalls and in Popuri. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining and improving security in ever more complex environments and allowing for flexibility to adapt to changing firewall rules (See at least Popuri ¶ [0004]).

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195